*249DECISION
The complaint in this case was filed by the plaintiff, Usuia, asserting her title to four pieces of land in Olosega, Manua, viz., TUTU (also called Lealavia), TAULA-TAGA, ASOAI (also called Lealavia) and IUMEA. These pieces of land are now in possession of the defendant, Ena, and the family of Luelemana of which Ena is a member.
The testimony produced by plaintiff tended to show that many years ago one Mauga, ancestor of plaintiff obtained the land in recognition of his prowess and services as a fisherman, and that his title has descended to the present, plaintiff Usuia.
Defendant Ena on his part produced evidence of his possession, showing that he has a house on the property at present, built solely by defendant’s family.
It was admitted that the title to the four pieces of land is the same and therefore the true owner of one piece is the owner of the four pieces.
Defendant also denied any relationship with the plaintiff, Usuia, and the case, generally, presented a mass of irreconcilable testimony. The situation was further complicated by the intervention of Tauimea, who insisted upon entering the case and denying absolutely the rights of both plaintiff and defendant to the piece of land, called TUTU. The last witness (Tui), called on behalf of Tauimea denied Tauimea’s rights and claimed that he, the witness, owned the property and the Court was surprised to hear the Intervenor Tauimea disclaim his ownership and agree that the witness was the true owner. The Court dismissed the claim of Tauimea and upon the adjournment of Court proceeded with the consideration of the claims of the original plaintiff and defendant.
One of the few uncontested facts in the case is the possession of the land by defendant and his family for a long period of years. This Court is constrained to follow the *250rule requiring the plaintiff to present convincing, clear testimony of her ownership before it can undertake to disturb the possession of defendant.
The Court is of the opinion that plaintiff has failed to prove her case, and aside from this, the preponderance of evidence is with the defendant.
Let a decree therefore issue confirming the title of the land in the defendant Ena for the benefit of the Luelemana Family.
Costs are assessed at $20.00, Ten dollars to be paid by plaintiff Usuia, and Ten Dollars by the Intervenor Tauimea, as his costs for interfering with the trial of the case.